Case 18-71702-FJS   Doc 44    Filed 03/22/19 Entered 03/22/19 14:53:23   Desc Main
                             Document      Page 1 of 10
Case 18-71702-FJS   Doc 44    Filed 03/22/19 Entered 03/22/19 14:53:23   Desc Main
                             Document      Page 2 of 10
Case 18-71702-FJS   Doc 44    Filed 03/22/19 Entered 03/22/19 14:53:23   Desc Main
                             Document      Page 3 of 10
Case 18-71702-FJS   Doc 44    Filed 03/22/19 Entered 03/22/19 14:53:23   Desc Main
                             Document      Page 4 of 10
Case 18-71702-FJS   Doc 44    Filed 03/22/19 Entered 03/22/19 14:53:23   Desc Main
                             Document      Page 5 of 10
Case 18-71702-FJS   Doc 44    Filed 03/22/19 Entered 03/22/19 14:53:23   Desc Main
                             Document      Page 6 of 10
Case 18-71702-FJS   Doc 44    Filed 03/22/19 Entered 03/22/19 14:53:23   Desc Main
                             Document      Page 7 of 10
Case 18-71702-FJS   Doc 44    Filed 03/22/19 Entered 03/22/19 14:53:23   Desc Main
                             Document      Page 8 of 10
Case 18-71702-FJS   Doc 44    Filed 03/22/19 Entered 03/22/19 14:53:23   Desc Main
                             Document      Page 9 of 10
Case 18-71702-FJS   Doc 44    Filed 03/22/19 Entered 03/22/19 14:53:23   Desc Main
                             Document      Page 10 of 10
